Title: William Lee to the Commissioners, 17 September 1778
From: Lee, William
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Paris Sept. 17th. 1778
     
     I wish to have a conference with you on a Subject that very materially concerns our Country which at present is a profound Secret to our Enemies or their Agents and must remain so ’till compleated, or the success will be interrupted; any hour therefore tomorrow (at 12 oClock or afterwards) when you are alone, that you may please to appoint, I will do myself the honour of waiting on you, and in the mean time I have the Honour to be with great regard, Gentlemen, Your most Obliged & Obedt. Humble Servant.
     
      W. Lee
     
     